IN THE SUPREME COURT OF THE STATE OF NEVADA


                       LAS VEGAS METROPOLITAN POLICE                         No. 84459
                       DEPARTMENT,
                       Petitioner,
                       vs.
                       THE EIGHTH JUDICIAL DISTRICT
                       COURT OF THE STATE OF NEVADA,
                       IN AND FOR THE COUNTY OF                                 FILED
                       CLARK; AND THE HONORABLE
                                                                                APR 0 1 2022
                       JAMES M. BIXLER, SENIOR DISTRICT
                       JUDGE,                                                 ELV_A.e.LITH A. BROWN
                                                                           BCYL.E_RL(.32.1:k.EME COURT
                       Respondents,                                              DEPUTY CLEW
                                                                                         --
                         and
                       THE STATE OF NEVADA; AND
                       MATEO FACTO,
                       Real Parties in Interest.


                           ORDER DENYING PETITION FOR WRIT OF MANDAMUS OR
                                            PROHIBITION

                                  This original emergency petition for a writ of mandamus and/or
                       prohibition under NRAP 27(e) challenges a district court order remanding
                       real party in interest Mateo Facio to the custody of Clark County Detention
                       Center and directing that he be housed there through his trial date.
                                  Having considered the petition and its supporting
                       documentation, we are not persuaded that extraordinary writ relief is
                       warranted. See NRS 34.160; NRS 34.330; Archon Corp. v. Eighth Judicial
                       Dist. Court, 133 Nev. 816, 821, 407 P.3d 702, 707 (2017) (stating that the
                       petitioner bears the burden of showing that writ relief is warranted).
                       Among other reasons, petitioner has not demonstrated that emergency
                       relief is necessary to avoid irreparable harm. See NRAP 27(e). Nor has
                       petitioner demonstrated that the district court manifestly abused its

SUPREME COURT
         OF
     NEVADA


(CH 19,17A    cciSrp
                       discretion. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 680,
                       476 P.3d 1194, 1196 (2020) (where a district court is given discretion on an
                       issue, "the petitioner's burden to demonstrate a clear legal right to a
                       particular course of action by that court is substantial; we can issue
                       traditional mandamus only where the lower court has manifestly abused
                       that discretion or acted arbitrarily or capriciouslY); AA Primo Builders,
                       LLC v. Washington, 126 Nev. 578, 589, 245 P.3d 1190, 1197 (2010)
                       (reviewing an order denying a motion for reconsideration for an abuse of
                       discretion); see also Halverson v. Hardcastle, 123 Nev. 245, 260-61, 163 P.3d
                       428, 439-40 (2007) (discussing courts inherent authority to carry out
                       judicial functions). Accordingly, we
                                   ORDER the petition DENIED.



                                                               Silver
                                                                           6




                                                                                          J.
                                                               Cadish


                                                                                          J.




                       cc:   Hon. Jacqueline M. Bluth, District Judge
                             Chief Judge, The Eighth Judicial District Court
                             Hon. James M. Bixler, Senior Judge
                             Marquis Aurbach Coffing
                             Attorney General/Carson City
                             Clark County District Attorney
                             Special Public Defender
                             Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA                                                      2
(0) 1947A    adiret)
                                                     •Tit.:'